Citation Nr: 0507482	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-12 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1978.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In November 2003, 
the Board reopened the veteran's claim for service connection 
for a skin disorder on the basis of new and material 
evidence.  The Board then remanded the case for additional 
medical development.  The case is once again before the Board 
for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board remanded the case in November 2003 with 
instructions that the veteran be scheduled for a VA 
examination to ascertain the nature and etiology of any skin 
disorder that may be present.  The Board specifically 
instructed that copies of all pertinent records in the 
veteran's claims file or, in the alternative, the claims file 
itself be made available to and reviewed by the examiner.  

Pursuant to that request, the veteran underwent a VA 
examination in March 2004.  Unfortunately, a report from that 
examination indicates that none of the veteran's records were 
available for the examiner to review.  Following examination 
of the veteran, the examiner diagnosed icthyosis vulgaris; 
onychomycosis of all toenails; and mycosis of the anterior 
shins and dorsal feet.  The examiner stated that the 
etiology, presumably of the icthyosis vulgaris, was that it 
was an autosomal dominant inherited trait.  He stated that 
the so-called "Tinea Versicolor" patch that the veteran had 
prior to service was not now apparent and was likely not 
correctly diagnosed.  He explained further that the "Tinea" 
would have worsened with sweating, heat, and unclean clothing 
dramatically while on active duty.  He stated that the 
"herald patch" on the veteran's chest was most likely the 
first indicator of icthyosis and that the veteran's skin 
disorders have been more likely than not aggravated by the 
veteran's service in the Marine Corps infantry.

The RO, in continuing the denial of the veteran's claim, 
noted in the November 2004 supplemental statement of the 
case, in essence, that although the VA examiner provided what 
appears to be a favorable opinion in this case, the examiner 
did not have the claims file at the time of the examination 
nor were the records reviewed prior to the examination.  
Again, as noted above, the Board requested in its November 
2003 remand that the claims folder be provided to the 
examiner for review.  Therefore, another remand is required 
to assure compliance with the Board's prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders.").

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the March 2004 examiner for review.  
If he is unavailable, another suitably 
qualified examiner should be asked to 
respond to the following inquiries.  
Following review of the pertinent 
evidence the examiner should be afforded 
the opportunity to provide an addendum to 
his March 2004 opinion regarding the 
likelihood (50 percent probability or 
greater) that the veteran's current skin 
disorder(s) is etiologically related to 
his military service.  The examiner 
should, at a minimum, ensure that he 
provides a response to the following 
based not only on the previous VA 
examination of the veteran, but also on a 
careful review of the claims folder:

a).  Identify all skin disorders 
present;
b.)  As to each skin disorder, 
indicate whether the evidence 
indicates that the skin disorder(s) 
preexisted the veteran's military 
service; also, the examiner should 
provide explanation if, following a 
review of the record, he again finds 
that tinea versicolor did not 
preexist service; 
c).  As to each skin disorder found 
to have preexisted service, indicate 
whether the evidence of record 
demonstrates that such disorder 
permanently increased in severity 
during service, and if so, whether 
such worsening constituted either 
the natural progression of the 
disorder, or whether such worsening 
constituted chronic aggravation due 
to service; in responding to this 
question, the examiner should note 
that temporary or intermittent 
flare-ups of a preexisting injury or 
disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has 
worsened;
d).  As to any skin disorder found 
not to have preexisted service, 
indicate whether it is at least as 
likely as not (50 percent 
probability or greater) that the 
disorder is etiologically related to 
the veteran's military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

2.  The RO should then review the 
examiner's report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder on 
the basis of all the evidence of record, 
as well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




